Citation Nr: 1410809	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arteriosclerotic heart disease with cardiomegaly.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In his May 2011 substantive appeal, the Veteran requested a hearing before the Board; however, in correspondence received by the Board in October 2011, he withdrew his request for such hearing.

The Board notes that the RO has reopened the Veteran's claims of entitlement to service connection for peptic ulcer disease and bronchial asthma and adjudicated those claims on their merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  There is no credible evidence demonstrating a diagnosis of bronchial asthma that is related to service.

2.  In April 1995 the RO denied service connection for peptic ulcer disease and cardiomegaly; an October 1995 rating decision confirmed denial of service connection for peptic ulcer disease, and a May 1996 rating decision confirmed the denial of service connection for heart disease.  The Veteran did not appeal.

3.  In administrative decisions dated in January 1999 and October 2001, the Veteran was informed that he had not submitted evidence sufficient to reopen his claims; he did not appeal.

4.  In July 2004 the RO declined to reopen the Veteran's claims of entitlement to service connection for peptic ulcer disease and heart disease.  The Veteran submitted a notice of disagreement in September 2004 and a statement of the case was issued in January 2005; the Veteran did not submit a substantive appeal.

5.  In May 2006, August 2006, and July 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for peptic ulcer disease.  The Veteran submitted a notice of disagreement in October 2007 but withdrew his claim in November 2007.

6.  In September 2006, the RO declined to reopen the claim of entitlement to service connection for heart disease; the Veteran did not appeal.

7.  The evidence received since the July 2007 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for peptic ulcer disease.

8.  The evidence received since the September 2006 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for heart disease.



CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The October 1995, May 1996, January 1999, October 2001, July 2004, September 2006, and July 2007 rating decisions are final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection heart disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

Letters dated in May 2007 and November 2008 discussed the evidence necessary to support a claim for service connection and to reopen previously denied claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  These letters also discussed the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.
The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, records have been obtained from sources identified by the Veteran.  His service records have also been obtained.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.    

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for bronchial asthma.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, there is no competent, credible evidence of bronchial asthma during service or in the decades following service.  A VA examination would not establish in-service diagnoses or findings, thus VA examination is not warranted.  

Regarding the duty to assist, in a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  To be clear, VA does not have a duty to provide the veteran a VA examination and/or an opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this case, the AOJ complied with VA's notification requirements and informed the veteran of the information and evidence needed to substantiate his claim.  All identified and available treatment records have been secured.  Since no new and material evidence has been submitted, however, an examination and an opinion are not required.  The duty to assist has been fulfilled.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Bronchial Asthma

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Records obtained from the service department are negative for any diagnosis, complaint, or abnormal finding suggestive of bronchial asthma.  An Affidavit for Philippine Army Personnel signed by the Veteran in June 1945 indicates that he reported no wounds or illness incurred during service.  The report of a physical examination conducted in November 1945 indicates that the Veteran's lungs were normal.  Nothing was listed in the summary of defects.  At that time, the Veteran indicated in a personal record that he was not sound and well, including a comment about his chest.  That document is signed by the examining physician, who determined that the Veteran was qualified for service.  An Affidavit for Philippine Army Personnel signed by the Veteran in November 1945 indicates the Veteran's report that he was sent home on furlough on May 1, 1945 for one month because he was sick with an ulcer.  He identified a physician as having treated him during that time.

The Veteran submitted a claim of entitlement to service connection for a chest condition in November 1952.  In conjunction with that claim, he submitted affidavits dated in January and February 1953 by individuals purporting to have served with him.  These affidavits indicate that during service, the Veteran was given furloughs by the commanding officer because he was sickly and would sometimes spit blood.  An additional March 1954 affidavit indicates the affiant's assertion that the Veteran suffered from chest pain and was weak.

In December 1952, the RO requested from the service department records pertaining to treatment at the 27th Army Hospital.  The VA records center responded in January 1953 that no records had been found.  

In March 1955, the Board denied service connection for pulmonary tuberculosis and bronchitis.  

In a February 1989 statement, the Veteran referenced treatment at V. Luna General Hospital in November 1946.  He indicated that he had diagnoses of asthma, ulcer, beri-beri, and heart disease and that such were "incurred in or aggravated due to my wartime services or in line of duty associated with or related."  

A December 1992 certification from Veterans Memorial Medical Center (VMMC) indicates that the Veteran had been treated from August 1983 to December 1992, and lists various diagnoses.  No respiratory illness is included.  

In March 1995, the Veteran stated during a sworn deposition that he did not personally secure the January 1947 medical certification.  He further stated that following discharge, he was treated only at the 10th General Hospital for three days during 1947.

In June 1995, the Veteran submitted a photocopy of an affidavit appearing to have been executed in January 1946.  The affiant indicated that the Veteran suffered from ulcer during service.  No other illnesses were mentioned.

Records from VMMC for the period from August 1991 to March 1998 show that the Veteran was admitted in August 1996 for hematochezia secondary to diverticulitis.  On admission, he reported a family history of asthma.  

A September 2000 record from VMMC indicates a diagnosis of chronic obstructive pulmonary disease (COPD) secondary to chronic bronchitis.  Medical certificates dated in May 2003 and May 2004 contain the same diagnosis.  

In May and September 2006, the Veteran certified that he had no additional information or evidence to substantiate his claim.

A June 2006 evaluation report from VMMC indicates that the Veteran had been diagnosed with COPD for 20 years.  Asthma was not included among the diagnoses.  

In April 2007, the Veteran submitted various documents, including a form dated  January 2, 1947 and titled "CERTIFICATION OF CLINICAL RECORD", purporting to be from the "U.S. ARMY MEDICAL DEPARTMENT" at V.  Luna General Hospital.  This form indicates that per an index card on the file in "this U.S. Army Medical Department", as of that date the Veteran was admitted for treatment "for the following diagnosis on November 29, 1946."  The diagnoses included asthma, ulcer, and heart disease.

In November 2008, the Veteran submitted the instant claim seeking service connection for asthma.  

In October 2009, the Veteran submitted a form purporting to have been produced and signed in January 1947.  This form is original, to the extent that is it not a photocopy produced by toner technology.  It is identified as "FORM 45 A, MEDICAL DEPARTMENT U.S. ARMY," and is titled "CLINICAL RECORD BRIEF".  It indicates that the Veteran was admitted to V. Luna General Hospital on November 29, 1946 with diagnoses of asthma, ulcer, beri-beri, and heart disease.  The form includes a section entitled "DISQUISITION" and indicates hospitalization.  Under the final diagnosis section, the form indicates "NATIONAL DIAGNOSIS (COMPLICATION SPECIAL TREATMENT).  This form also includes a section entitled "Line of Duty" and indicates "service connected during World War II".  Finally, this form includes a section to be completed by a notary, which includes the year 1988.

An affidavit signed by two former service colleagues in October 2009 indicates that the affiants were aware that the Veteran was found by a physician to have asthma in October 1946.  They further stated that the Veteran was advised to report to the V. Luna General Hospital in Mandaluyong Rizal.

In December 2010, the RO submitted various documents to the VA Inspector General's forensics laboratory requesting ink, print, and paper analysis to determine the authenticity of the documents.  These documents included the purported certification of clinical record dated in January 1947 and submitted by the Veteran in April 2007.  In March 2011, the laboratory responded that based on visual, microscopic, and instrumental analyses, the document was not authentic with respect to date.  The laboratory indicted that optical whiteners were present, and that such were not commercially available until 1950.  It also noted that the document appeared to have been typed using a carbon-film typewriter ribbon, and that such were not introduced until 1962.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for bronchial asthma.  In that regard, the Board observes that the records obtained from the service department contain no diagnosis, complaint, or abnormal finding suggestive of asthma.  Rather, during service, the Veteran denied wounds or illness in a June 1945 affidavit, and a November 1945 examination report noted normal lungs.  

Concerning the Veteran's purported hospitalization for asthma at V. Luna General Hospital in 1946, the Board notes that although the Veteran has sought various benefits from VA since the 1950s, he did not identify this alleged treatment until 1989, many years following such.  The document submitted by the Veteran in April 2007, purporting to show treatment at the V. Luna hospital was found by the VA Inspector General's office to be inauthentic.  Moreover, the "clinical record brief" submitted in October 2009 and purporting to show the same episode of treatment is of suspect authenticity.  It contains a misspelling and non-sensical phrases.  It is not accompanied by any clinical records supporting this purported 1946 hospitalization for asthma.  The Board also notes that during a sworn deposition in March 1995, the Veteran stated that following discharge, he had been treated only at the 10th General Hospital for three days during 1947.  Finally, the Board also notes that a January 1953 communication from the VA records center indicates that no records had been found; it is thus unclear how this purported clinical record brief came to be in the Veteran's possession in light of his previous statements indicating that he had no further evidence or information to submit.  Because records previously submitted by the Veteran were found to be inauthentic, and because of his inconsistent reports pertaining to his history, the Board finds that the Veteran's allegations of symptoms during and following service, treatment within one year of service, and a diagnosis of asthma dating to 1946 to be patently incredible. 

The grant of service connection requires competent and credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Here, while there are other diagnoses referable to the Veteran's respiratory system, there is no competent and credible evidence demonstrating a diagnosis of asthma during the pendency of this claim or in close proximity thereto.  The Veteran has not identified or produced any credible evidence, medical or otherwise, that would tend to show that he currently has a diagnosis of asthma that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming he has a current asthma diagnosis, there is no credible evidence of an in-service event or incurrence, without which service connection cannot be established.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for asthma is denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In an April 1995 rating decision, the RO denied service connection for peptic ulcer disease and cardiomegaly.  The RO acknowledged that an ulcer had been claimed by the Veteran in a January 1946 processing affidavit, but that it was not supported by service medical records of official treatment during service.  It noted that service records were negative for heart ailments.  The RO also acknowledged that photocopies of a hospital report from the U.S. Army 10th General Hospital dated in January 1947 and a report from VMMC showed diagnoses relating to an ulcer and the Veteran's heart, but that a field report by the RO determined that no such treatment was disclosed by records from the 10th General Hospital.  

Of record at the time of the April 1995 rating decision were records obtained from the service department.  They include an Affidavit for Philippine Army Personnel signed by the Veteran in June 1945, which indicates that he reported no wounds or illness incurred during service.  The report of a physical examination conducted in November 1945 indicates that the Veteran's heart and abdominal viscera were normal.  Nothing was listed in the summary of defects.  At that time, the Veteran indicated in a personal record that he was not sound and well, including a comment about his chest.  That document is signed by the examining physician, who determined that the Veteran was qualified for service.  An Affidavit for Philippine Army Personnel signed by the Veteran in November 1945 indicates the Veteran's report that he was sent home on furlough on May 1, 1945 for one month because he was sick with an ulcer.  He identified a physician as having treated him during that time.  The report of a physical examination which is date stamped in March 1946 indicates that the Veteran's abdominal viscera was normal.  

The record also contained previous record requests made by the RO.  In December 1952, the RO requested from the service department records pertaining to treatment at the 27th Army Hospital.  The VA records center responded in January 1953 that no records had been found.  

Also of record were affidavits submitted by the Veteran in February 1953.  They attest to the Veteran's general health as having been sickly and weak, but do not reference gastrointestinal or heart complaints.  A March 1954 affidavit includes a reference to chest pain.

The record also included documents submitted by the Veteran in support of the current claim.  These include documents certifying the Veteran's service.  

Records submitted by the Veteran also include a photocopy of a medical certificate purporting to be from the U.S. Army 10th General Hospital showing that the Veteran "was examined and treated on January 21, up to January 24, 1947 in this hospital" and that the findings included peptic ulcer disease and "cardiomegali."  This document contains two signatures, to include that of  "CAPT. HIGGINGS," who is identified as an "American Doctor" and "M.D."  An additional certification signed by the same physician indicates the same diagnoses (cardiomegaly being correctly spelled in this case) and indicates that "This certification is being issued by the subject patient whatever purpose he may deem necessary except medico legal."  A document purporting to be the report of a "PHYSICAL/MEDICAL EXAMINATION" contains the diagnoses of peptic ulcer disease and "cardiomegali" and again the signature of "Captain Higgings."  

A July 1986 document from the Philippine Adjutant General reiterates the information found in the Veteran's Form 23 personnel document, to include his report of ulcer from June 1945 to August 1945.

A December 1992 certification from VMMC indicates diagnoses of peptic ulcer disease and cardiomegaly.

In June 1995, the Veteran submitted a copy of his November 1945 affidavit.  He also submitted a photocopy of an affidavit purported to have been signed in January 1946.  The affiants attested that the Veteran suffered from ulcer during service.  A photocopy of a record from VMMC indicates that the Veteran was hospitalized in 1982 and found to have peptic ulcer disease.  

In October 1995, the RO denied service connection for peptic ulcer disease.  In May 1996, it denied service connection for heart disease.

In November 1997, the Veteran submitted a photocopy of a medical certificate from the Army General Hospital at Ft. Bonifacio, indicating that he had been treated in October 1984 and found to have peptic ulcer disease and cardiomegaly.  He also submitted a copy of the December 1992 certification from VMMC indicating the same diagnoses.  Also submitted was an additional copy of his November 1945 service affidavit.

In November 1998, the Veteran submitted a duplicate of the December 1992 certificate from VMMC and an additional copy of his November 1945 service affidavit.  He was informed by the RO in January 1999 of the process for reopening his claims.  He was again advised of the process for reopening claims in October 2001.

In June 2003, the Veteran requested that his claims be reopened.  He included a May 2003 medical certificate from VMMC noting atherosclerotic heart disease and peptic ulcer disease.  In July 2003, the Veteran submitted a June 2001 certification from the Philippine Armed Forces Adjutant General which reflects information taken from the Veteran's service records.  
In July 2003 rating decision, the RO declined to reopen the Veteran's claims.  

In June 2004, the Veteran submitted an affidavit in which he asserted that he suffered from chest pain and blood spotting during service.  

In July 2004, the RO again declined to reopen the Veteran's claims.

In December 2004, the Veteran submitted records from VMMC showing that left ventricular enlargement and prominent anterobasal forces were noted in May 2003.  He also submitted a November 2004 medical certificate from VMMC showing diagnoses of atherosclerotic heart disease and peptic ulcer disease.  In January 2005 he submitted a duplicate of the November 2004 medical certificate.

In January 2006, the Veteran submitted a copy of a disability rating by the Philippine Veterans Affairs Office (PVAO).

In March 2006, the Veteran again sought to reopen his claims.  He accompanied his petition to reopen with a duplicate of the June 2001 Adjutant General's report.  

In May 2006, the Veteran submitted an April 2006 medical certificate indicating that the Veteran was found to have atherosclerotic heart disease and peptic ulcer disease.  A May 2006 record from VMMC indicates coronary artery disease and peptic ulcer disease.

In May 2006, the RO declined to reopen the Veteran's claim for peptic ulcer disease.

A June 2006 certification from VMMC indicates a diagnosis of peptic bulbar ulcer disease.  A subsequent June 2006 evaluation report pertains to the Veteran's respiratory disabilities.  

In August 2006, the RO again declined to reopen the Veteran's claim of entitlement to service connection for peptic ulcer disease.

In September 2006, the RO declined to reopen the Veteran's claim of entitlement to service connection for heart disease. 

In April 2007, the Veteran submitted duplicates of the adjutant general's June 2001 document, his November 1945 service affidavit, and records from VMMC.  He also submitted a form dated  January 2, 1947 and titled "CERTIFICATION OF CLINICAL RECORD", purporting to be from the "U.S. ARMY MEDICAL DEPARTMENT" at V.  Luna General Hospital.  This form indicates that per an index card on the file in "this U.S. Army Medical Department", as of that date the Veteran was admitted for treatment "for the following diagnosis on November 29, 1946."  The diagnoses included asthma, ulcer, and heart disease.

In July 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for peptic ulcer disease.

In August 2007, the Veteran submitted records from VMMC showing treatment for epigastric pain.

In September 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for peptic ulcer disease.

During a November 2007 informal conference with RO personnel, the Veteran submitted a written statement requesting that his claim of entitlement to service connection for peptic ulcer disease be withdrawn.

The Veteran most recently sought to reopen his claims in November 2008.  In conjunction with this petition to reopen, he submitted duplicates of VMMC records, the March and June 2004 affidavits, and of the January 1947 certification from the 10th General Hospital.

In December 2008, the Veteran stated that all of the hospitals in the mountains were emergency hospitals and that he was admitted once.

On October 2009, the Veteran submitted a form purporting to have been signed in January 1947.  This form is original, to the extent that is it not a photocopy.  It is identified as "FORM 45 A, MEDICAL DEPARTMENT U.S. ARMY," and is titled "CLINICAL RECORD BRIEF".  It indicates that the Veteran was admitted to V. Luna General Hospital on November 29, 1946 with diagnoses of asthma, ulcer, beri-beri, and heart disease.  The form includes a section entitled "DISQUISITION" and indicates hospitalization.  Under the final diagnosis section, the form indicates "NATIONAL DIAGNOSIS (C0MPLICATION SPECIAL TREATMENT)".  This form also includes a section entitled "Line of Duty" and indicates "service connected during World War II".  Finally, this form includes a section to be completed by a notary, which includes the year 1988.

Also in October 2009, the Veteran submitted an October 2009 affidavit in which the affiants indicated that in October 1946, the Veteran was treated and found to have peptic ulcer and heart disease.  He also submitted a February 2009 certification from the Philippine Armed Forces Adjutant General, essentially reiterating the previous certification regarding the Veteran's service.  

In December 2010, the RO submitted various documents to the VA Inspector General's forensics laboratory requesting ink, print, and paper analysis to determine the authenticity of the documents.  These documents included the purported certification of clinical record dated in January 1947 and submitted by the Veteran in April 2007.  In March 2011, the laboratory responded that based on visual, microscopic, and instrumental analyses, the document was not authentic with respect to date.  The laboratory indicated that optical whiteners were present, and that such were not commercially available until 1950.  It also noted that the document appeared to have been typed using a carbon-film typewriter ribbon, and that such were not introduced until 1962.

The Board has concluded that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for peptic ulcer disease and arteriosclerotic heart disease.  As discussed, the RO denied the Veteran's claims because there was no evidence demonstrating that the claimed conditions were related to service.  Since then, there has been no credible evidence added to the file which would establish that the currently diagnosed ulcer and heart disease are related to service.  

The Veteran's assertions of a relationship were before the RO at the time of the previous final decisions, and are therefore cumulative.  The Veteran does not have the medical training to diagnose either peptic ulcer disease or heart disease.  See Jandreau v. Nicholson, supra.  

Essentially, the question of whether new and material evidence has been received turns on the question of whether the "clinical record brief" submitted by the Veteran in October 2009 is found to be credible evidence of ulcer and heart disease in 1946.  As discussed in detail above, the Board has found that the Veteran is patently incredible.  Specifically, the document submitted by the Veteran in April 2007, purporting to show treatment at the V. Luna hospital was found by the VA Inspector General's office to be inauthentic.  As such, the "clinical record brief" submitted in October 2009 and purporting to show the same episode of treatment is of suspect authenticity.  It contains a misspelling, non-sensical phrases, and is not accompanied by any clinical records supporting this purported 1946 hospitalization for asthma.  During a sworn deposition in March 1995, the Veteran stated that following discharge, he had been treated only at the 10th General Hospital for three days during 1947.  Finally, the Board also notes that a January 1953 communication from the VA records center indicates that no records had been found; it is thus unclear how the records submitted by the Veteran in 2007 and 2009 came to be in the Veteran's possession in light of his previous statements indicating that he had no further evidence or information to submit, and that he received treatment only at the 10th General Hospital in 1947.  Because records previously submitted by the Veteran were found to be inauthentic, and because of his inconsistent reports pertaining to his history, the Board finds that the Veteran's allegations of symptoms during and following service, treatment within one year of service, and a diagnosis of asthma dating to 1946 to be patently incredible.  Thus, the document dated in 1947 indicating hospitalization in 1946 cannot be used as the basis for reopening these claims.  

In essence, the evidence added to the record since the previous final rating decisions is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decisions has not been cured, and the claims of entitlement to service connection for peptic ulcer disease and arteriosclerotic heart disease may not be reopened.


ORDER

Entitlement to service connection for asthma is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for peptic ulcer disease is denied.  

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for arteriosclerotic heart disease is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


